      Case: 1:19-cv-01741 Document #: 8 Filed: 03/19/19 Page 1 of 3 PageID #:27




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION



CHASE HAMANO, Individually and on                         Case No. 1:19-cv-01741
behalf of all others similarly situated,                  Honorable Jorge L. Alonso

                    Plaintiff,
                                                          JURY TRIAL DEMANDED
        v.

ACTIVISION BLIZZARD, INC., ROBERT A.
KOTICK, SPENCER NEUMANN, and
COLLISTER JOHNSON,

                    Defendants.


      DEFENDANTS ACTIVISION INC., ROBERT A. KOTICK, AND COLLISTER
                JOHNSON’S MOTION TO TRANSFER VENUE

        Defendants Activision Blizzard, Inc. (“Activision”), Robert A. Kotick, and Collister

Johnson (collectively “Moving Defendants”) hereby move this Court for an order transferring this

action to the United States District Court for the Central District of California pursuant to 28 U.S.C.

§ 1404(a). Litigating this action in the Central District of California will be more convenient for

the parties and potential witnesses, and would better serve the interests of justice.

        In support of this motion, Moving Defendants state as follows:

        1.      This case should be transferred to the Central District of California because (1)

venue is proper in this district and in the Central District of California; (2) the Central District of

California is more convenient for the parties and witnesses because it is where Activision is

headquartered and where the factual center of gravity lies; and (3) the transfer would serve the

interests of justice because the Central District of California has a lighter docket, and a

substantially identical first-filed suit is already pending in that district.



                                                   -1-
      Case: 1:19-cv-01741 Document #: 8 Filed: 03/19/19 Page 2 of 3 PageID #:28



       2.      First, venue is proper in this district because Activision “transacts business” in this

district. Venue is proper in the Central District of California because Activision is headquartered

in Santa Monica, California, and the Central District of California is the factual center of gravity,

where the allegedly false and misleading statements were prepared, disseminated, or filed.

       3.      Second, the Central District of California is the most convenient district for the

parties and the witnesses because all individuals with knowledge of the allegedly false and

misleading public statements reside or transact business on the West Coast. Additionally, all

corporate documents and records reflecting information relevant to this action are located at

Activision’s headquarters in Santa Monica, California. Indeed, California is the situs of material

events as all public statements at issue, including the SEC filings, were prepared, filed, or

disseminated from California. Furthermore, the Court should accord little weight to Plaintiff’s

choice of forum because he is not a resident of Illinois (but instead, Hawaii) and Plaintiff seeks to

represent a putative nationwide class of shareholders.

       4.      Lastly, the interests of justice weigh in favor of transfer. The relative docket

congestion and time to trial in this district compared to the Central District of California favors

transfer. Additionally, a first-filed action is already pending in the Central District of California,

with substantially identical claims and defendants to this action.

       5.      In further support of this motion, Moving Defendants contemporaneously submit

the Memorandum of Points and Authorities, the Declaration of Koji F. Fukumura, the Declaration

of Jonathan D. Roux, all records and papers on file in this action, oral argument offered at any

hearing on this motion, and such other matters of record that this Court deems proper.

       WHEREFORE, Moving Defendants hereby move this Court for entry of an order

transferring this case to the Central District of California.



                                                 -2-
     Case: 1:19-cv-01741 Document #: 8 Filed: 03/19/19 Page 3 of 3 PageID #:29



Dated:   March 19, 2019                H. NICHOLAS BERBERIAN (3121551)
                                       COLLETTE A. WOGHIREN (6312422)
                                       NEAL, GERBER & EISENBERG LLP
                                       Two North Lasalle Street, Suite 1700
                                       Chicago, Il 60602-3801
                                       Telephone: (312) 269-8000

                                       By: /s/ H. Nicholas Berberian
                                           H. Nicholas Berberian

                                       KOJI F. FUKUMURA (pro hac vice forthcoming)
                                       RYAN E. BLAIR (pro hac vice forthcoming)
                                       COOLEY LLP
                                       4401 Eastgate Mall
                                       San Diego, CA 92121
                                       Telephone: (858) 550-6000

                                       Attorneys for Defendants
                                       ACTIVISION BLIZZARD, INC., ROBERT A.
                                       KOTICK, and
                                       COLLISTER JOHNSON




                                       -3-
